  Case 18-22410         Doc 41     Filed 01/22/19 Entered 01/22/19 13:03:01             Desc Main
                                     Document     Page 1 of 1


Brian D. Johnson #6754
BRIAN D. JOHNSON, P.C.
290 25th St. Suite 208
Ogden, UT 84401
(801) 394-2336
Attorney for Debtor(s).

                             IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF UTAH
                                        NORTHERN DIVISION

                                                                   Case No. 18-22410
 In re:      SCOTT ALAN FUELL
             SHAWN ANGEL FUELL,                                        Chapter 13
                     Debtor(s).                              Judge KEVIN R. ANDERSON

        OBJECTION TO TRUSTEE’S MOTION TO DISMISS AND REQUEST FOR ALLOWANCE OF
                              ATTORNEYS’ FEES AND COSTS


   Debtors, through counsel undersigned, hereby objects to the Trustee’s Motion to Dismiss and
request allowance of attorneys’ fees and costs. Debtor asserts as follows:
   1.        Debtors didn’t realize they were that far behind on their plan payments.
   2.        Debtors have since made payments to try to cure delinquency. Debtors will cure the
             delinquency or file a motion to abate on or before hearing on this matter.
   3.        Counsel has expended time and expense on this motion of value to debtors and estate.
             Such time and expense should be allowed by the Court, in an amount not exceeding
             $1,000.00. Such administrative expense claim should be paid by the trustee
             forthwith, prior to payment of other claims.
          Wherefore, Debtors request that this objection be sustained, that trustee’s motion be
denied, and that the Court allow fees and costs to counsel in an amount not exceeding $1,000.00,
and that the Court provide for adjustments to per-monthly payments to secured creditors as
outlined herein.

Dated this 22nd day of January, 2019.
                                                               /s/Brian D. Johnson
                                                               Counsel for Debtor(s)
